Title: To James Madison from George Joy, 15 August 1811
From: Joy, George
To: Madison, James


My Dear Sir,Elsinure 15th. August 1811
I have just crossed the Sound in much better Health than when I left this place.
You will perceive, in the concluding Paragraph of my letter to my Brother of the 21st. ultimo, that it was not my intention to cross the Atlantic very soon. Some Murmurs that have reached me have induced serious thoughts however of making the Voyage from this place; and further consideration, to take England in my way.
I have not seen Mr Smith’s Pamphlet; but I have seen several comments upon it; & tho’ God knows how little I can expect to affect, in stemming the Current that it appears to have produced, that little is most devoutly at your Service.
If indeed I had no other Expectation than from my own abstract Efforts, a double Voyage across the Atlantic would be too ridiculous, but as the public Evidences of impartiality on the side of the Gouvernment (tho’ they appear to me demonstrable enough) are suspected of insincerity, and in the letters that I have from you in England, there is an artless Exposure of feelings on the occasion, that cannot fail to do honour to your heart, and, according to my Judgement, ought to convince the most obstinate of the sincerity of your professions in that respect; I conceive it will be better to take them with me, as well as the Evidence of their effect upon certain Members of the last administration, than to trust to my Memory, which tho’ passablement au fait may have less Credit with the public than with you.
I hope I shall not be drawn from the path of still life that I have chosen to a public Justification of the measures I have been pursuing without a public Commission, or a public Salary; tho’ I am advised by my friends to invoke the Press and have just received, among other incentives, a scrap from the national Intelligencer, containing an extract of a Letter from London, whose wise Author knows it to be false that I was appointed by Mr Pinkney. As the national Intelligencer is supposed to have all reasonable information from the Govt. on simple requisition, and Mr Pinkney’s Instructions must be registered in the office of State; I don’t think it is quite ⟨just?⟩ to treat an absent Man this way. It is chiefly objectionable as having the appearance of your Indulgence—an event that I must acknowledge would shake my Philosophy, indifferent as I certainly am to the trash itself.
I hope, my dear Sir, the day is far distant when such appearances will become realities; but should the miserable testimonials, which can alone be produced, succeed in perverting the Evidences of my Efforts in your Mind; should that difference take place which the consciousness of rectitude in my own, could not fail, in that Case to produce; I shall still owe it to the public, (in comparison of whom any possible differences between you and me must be the mere dust of the Balance,) to produce those Evidences which strike me as of weight, if not indeed conclusive of the question of truth and fidelity on your Part. For myself I only desire that the facts relating to my Agency in Denmark may be exhibited to the Gouvernment as they are, and in their turn, and this, as matter of simple Justice, I confidently trust will be matter of Course. I rest always very sincerely Dear Sir Your friend & servt.
Geo: Joy
